Case 2:20-cv-00630-JMS-DLP Document 75 Filed 02/17/21 Page 1 of 2 PageID #: 1233




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

 PATRICK R. SMITH, et al.                               )
                                                        )
                                Plaintiffs,             )
                                                        )
                           v.                           )        No. 2:20-cv-00630-JMS-DLP
                                                        )
 WILLIAM P. BARR, et al.                                )
                                                        )
                                Defendants.             )

                        MINUTE ENTRY FOR FEBRUARY 16, 2021
                                STATUS CONFERENCE
                       HON. DORIS L. PRYOR, MAGISTRATE JUDGE

        The parties appeared by telephone for a conference on February 16, 2021. Robert Burgoyne

 appeared for the plaintiffs. Assistant United States Attorney Shelese Woods appeared for the

 defendants. The parties discussed the plaintiffs' recent filing, dkt. 74.

        The matter is set for a telephone status conference on February 19, 2021, at 11:00 a.m.

 (Eastern). The purpose of the conference is to discuss case status. Counsel shall attend the

 conference by calling the designated phone number, to be provided by the Court via email

 generated by the Court’s ECF system.

        IT IS SO ORDERED.


              Date: 2/17/2021
Case 2:20-cv-00630-JMS-DLP Document 75 Filed 02/17/21 Page 2 of 2 PageID #: 1234




 Distribution:

 Robert A. Burgoyne
 PERKINS COIE LLP
 rburgoyne@perkinscoie.com

 Sarah Howland
 PERKINS COIE LLP
 showland@perkinscoie.com

 John R. Maley
 BARNES & THORNBURG, LLP (Indianapolis)
 jmaley@btlaw.com

 Caroline M. Mew
 PERKINS COIE LLP
 cmew@perkinscoie.com

 Lisa A. Olson
 U.S. DEPARTMENT OF JUSTICE (Washington DC)
 lisa.olson@usdoj.gov

 Jordan L. Von Bokern
 U.S. DEPARTMENT OF JUSTICE (Washington DC)
 jordan.l.von.bokern2@usdoj.gov

 Shelese M. Woods
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 shelese.woods@usdoj.gov
